                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:07-cr-00051-TLW-1

       v.
                                                              Order
 Jarvis Alonzo Davis



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to three counts: Felon in Possession of a Firearm and

Ammunition, in violation of 18 U.S.C. § 922(g)(1) (Count 1); Possession With Intent

to Distribute 5 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(B)(iii) (Count 2); and Possession of a Firearm in Furtherance of a Drug

Trafficking Crime, in violation of 18 U.S.C. § 924(c) (Count 3). After taking into

account the § 851 Information that the Government previously filed, his statutory

sentencing ranges were as follows: up to 10 years, followed by up to 3 years of

supervised release (Count 1); 10 years to Life, followed by at least 8 years of

supervised release (Count 2); and 5 years to Life consecutive, followed by up to 5 years

of supervised release (Count 3). PSR ¶¶ 77, 81.

      At sentencing, Defendant was held accountable for 45.9 grams of crack. PSR

¶ 13. His Guidelines range was 120 months on Counts 1 and 2, and 60 months

                                           1
consecutive on Count 3, followed by 8 years of supervised release. PSR ¶¶ 78, 84.

After granting the Government’s motion for a downward departure, the Court

imposed a sentence of 100 months (50 months on Counts 1 and 2, and 50 months

consecutive on Count 3), followed by an 8-year term of supervised release (3 years on

Count 1, 8 years on Count 2, and 5 years on Count 3). ECF No. 56. He was released

from custody to serve his term of supervised release on February 6, 2015.

      Less than a year after Defendant’s release, the Court ordered the issuance of

an arrest warrant based on alleged supervised release violations. ECF No. 99. He

subsequently pled guilty to new federal charges in the Eastern District of North

Carolina for Distribution of Crack Cocaine and Felon in Possession of a Firearm, for

which he was sentenced to 168 months incarceration, followed by 3 years of

supervised release. After his guilty plea and sentencing on the new federal charges,

this Court revoked his supervised release term and sentenced him to 30 months

incarceration (24 months on Count 1 and 30 months on Counts 2 and 3), to run

consecutive to the new 168-month sentence, with no supervised release to follow.

ECF No. 124.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As



                                           2
noted above, Count 2 charged him with violating 21 U.S.C. § 841(b)(1)(B)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(B)(iii) by increasing the threshold amount of crack from 5 grams to 28

grams. The Fourth Circuit has recently considered the question of when a defendant

is eligible for relief under the First Step Act, ultimately holding that “any inmate

serving a sentence for pre-August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or

(B)(iii)—both of which were modified by Section 2 of the Fair Sentencing Act—is

serving ‘a sentence for a covered offense’ and may seek a sentence reduction under

the First Step Act.” United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019)

(citations omitted). Because Defendant is serving a sentence for a pre-August 3, 2010

violation of § 841(b)(1)(B)(iii), he is eligible for a sentence reduction under § 404(b) of

the First Step Act and 18 U.S.C. § 3582(c)(1)(B).1

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” The Government argues that the Court should exercise its discretion

to not reduce his sentence for numerous reasons, including that the Government

would have charged him with the current threshold amount if the Fair Sentencing

Act had been in place when he committed the offense of conviction. See ECF No. 138



1 The fact that he is serving a revocation sentence does not impact the eligibility
analysis. See United States v. Venable, 943 F.3d 187, 194 (4th Cir. 2019) (concluding
that a defendant serving a revocation sentence remains eligible for a sentence
reduction under the First Step Act).


                                            3
at 5–6.    Notably, Wirsing did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

Wirsing, 943 F.3d at 186.

       In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, and the § 3553(a)

factors.   In light of these considerations, the Court concludes that a sentence

reduction is not appropriate in this case. There are several reasons why the Court

has reached this conclusion, including (1) he was held accountable at sentencing for

a crack weight (45.9 grams) that would have supported a charge to the current

threshold amount (28 grams); (2) he was convicted on a § 924(c) count; (3) he has a

significant criminal history, including numerous prior drug convictions, both

possession and distribution; and (4) his supervised release was revoked based on new

federal drug and gun convictions.2 For these reasons, the Court declines to reduce

his sentence, and his motion, ECF No. 136, is therefore DENIED.




2 In Venable, the Fourth Circuit did not “offer any opinion on what, if any, effect the
fact that [the defendant] is serving a sentence for revocation of supervised release
should have on the district court’s assessment of his motion.” 943 F.3d at 194.
However, the Court concludes that it is proper to consider this factor. See, e.g.,
Wasman v. United States, 468 U.S. 559, 572 (1984) (“[A] sentencing authority may
justify an increased sentence by affirmatively identifying relevant conduct or events
that occurred subsequent to the original sentencing proceedings.”). But even if this
factor could not be considered, the Court would still deny the First Step Act motion
based on the other factors noted above.


                                          4
     IT IS SO ORDERED.

                           s/ Terry L. Wooten
                           Terry L. Wooten
                           Senior United States District Judge

January 31, 2020
Columbia, South Carolina




                             5
